Case 2:21-cv-04850-PA-PVC Document 16 Filed 08/31/21 Page 1 of 1 Page ID #:56

                                                                                  JS-6
  1

  2

  3

  4

  5

  6

  7
                              UNITED STATES DISTRICT COURT
  8
           CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION
  9
 10
      STEPHANIE SARABIA,                            Case No.: 2:21-cv-04850-PA-PVC
 11

 12
                     Plaintiff,
                                                    ORDER FOR DISMISSAL WITH
 13            vs.                                  PREJUDICE OF DEFENDANT
                                                    EXPERIAN INFORMATION
 14 EXPERIAN INFORMATION                            SOLUTIONS, INC.
      SOLUTIONS, INC., et. al.
 15           Defendants.
 16

 17
                                      [PROPOSED] ORDER
 18
               Pursuant to the stipulation of the Parties, Experian Information Solutions, Inc.
 19
      is dismissed with prejudice and each party shall bear its own attorneys’ fees and
 20
      costs.
 21

 22
               IT IS SO ORDERED.
 23

 24
      DATED: August 31, 2021
 25                                                     Percy Anderson
                                                UNITED STATES DISTRICT JUDGE
 26

 27

 28

                                                    1
                                            [PROPOSED] ORDER
